ORMOND, J.
We think it very clear, that the court did not err in receiving testimony to show when the execution in fact issued. If the clerk, by mistake, should teste the writ improperly, or the date should be afterwards altered, the court has the power to correct it.
A writ offieri facias does not become a record of the court until it has been returned by the sheriff, and is as much within the control of the court, as the declaration or any other part of the cause, upon a" question of this character. The evidence is very satisfactory as to the time when the execution was in fact issued by the clerk, and there being no error in the judgment of the court, it is therefore affirmed.